Title: From Thomas Jefferson to Joseph Nourse, 25 October 1807
From: Jefferson, Thomas
To: Nourse, Joseph


                        
                            Oct. 25. 07.
                        
                        Th: Jefferson presents his compliments to mr Nourse and returns him the letter of mrs Aitkin. having only
                            the nomination of the higher officers of the government, & they that of all under them, he has never interposed in what
                            is their own right of employing whom they chuse, & the rather as they are responsible for them. he salutes Mr. Nourse
                            with respect.
                    